Case: 10-31211 Document: 00511494302 Page: 1 Date Filed: 06/01/2011




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                             June 1, 2011
                                     No. 10-31211
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

ROBERT C. JONES,

                                                   Petitioner-Appellant

v.

Warden NEWCOMER; UNITED STATES OF AMERICA,

                                                   Respondents-Appellees


                    Appeal from the United States District Court
                       for the Western District of Louisiana
                              USDC No. 3:10-CV-1075


Before GARWOOD, PRADO and HAYNES, Circuit Judges.
PER CURIAM:*
       Robert C. Jones, Louisiana prisoner # 92145, filed the instant 28 U.S.C.
§ 2241 petition seeking release from his pre-trial custody in a state mental
facility.    He appeals from the magistrate judge’s denial of his “Emergency
Application for Writ of Habeas Corpus Ad Testificandum,” which he filed several
months after he filed his § 2241 petition.
       This court must examine the basis of its jurisdiction on its own motion if



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-31211 Document: 00511494302 Page: 2 Date Filed: 06/01/2011

                                  No. 10-31211

necessary. Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). There is no
evidence in the record that Jones consented to proceed before the magistrate
judge pursuant to 28 U.S.C. § 636(c)(1) or that the district court ever considered
the magistrate judge’s order denying Jones’s emergency application for habeas
relief. Consequently, we DISMISS this appeal for lack of appellate jurisdiction.
See Gregg v. Linder, 349 F.3d 860, 862 (5th Cir. 2003).




                                        2